DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al., EP 1,925,581.

    PNG
    media_image1.png
    432
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    404
    343
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    355
    297
    media_image3.png
    Greyscale

Regarding claim 16, Shindo et al. discloses an elevator car (1) having a pivotable balustrade (see fig 10) attached (via 6) to a roof (top of 1) of the elevator car (1), which balustrade can be pivoted (see fg 10), at least in portions, between a folded-down position (fig 12) and an erected position (fig 3), the balustrade comprising: a lower stationary part (16); an upper movable part (17); and a locking mechanism (see fig 22, 23) for securing the balustrade (as described above) in the erected position (as described above) in which the balustrade is locked by a latching connection (35,17a, 21, 22b) between 
Regarding claim 17, Shindo et al. discloses the elevator car according to Claim 16 wherein the lower stationary part (16) and an upper movable part (17) are connected (via 22a) at an axis of rotation (20).
Regarding claim 18, Shindo et al. discloses the elevator car according to Claim 17 wherein the upper movable part (17) of the balustrade (as described above) is oriented horizontally (see right post in fig 10) in the folded-down position (as described above).
Regarding claim 19, Shindo et al. discloses the elevator car according to Claim 16 wherein the locking mechanism (as described above) includes a latching element (35,21) adapted to be brought into engagement with an engagement means (17a, 22b) to secure the balustrade (as described above) in the erected position (as described above).
Regarding claim 30, Shindo et al. discloses the elevator car according to Claim 16.  The limitation “wherein a latching element of the locking mechanism is formed as a bent part from sheet metal” is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 20 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. in view of Nishiyama, JP2015196572 (attached machine translation used for interpretation)
Regarding claim 20, Shindo et al. discloses the elevator car according to Claim 19 but does not specify that locking mechanism includes a preloading spring.  

    PNG
    media_image4.png
    326
    294
    media_image4.png
    Greyscale

Nishiyama teaches a similar contractible balustrade wherein the locking mechanism (see fig 5a-b) includes a spring (17) for generating a preload on the latching element (16) in the erected position.  It would have been obvious to provide the preload spring described by Nishiyama to the system disclosed by Shindo et al. in order to internalize the latching element into the balustrade and avoid rattling of the latch during elevator motion in the retracted position.  
Regarding claim 25, Shindo et al. discloses the elevator car according to Claim 16 but does not specify an actuation element.  

    PNG
    media_image5.png
    352
    350
    media_image5.png
    Greyscale


wherein the actuation element (as described above) is formed as a lever (left side rotates about 23) that is mounted on the lower stationary part and is pivotable (about 23) to a limited extent. (claim 27)
wherein the actuation element (as described above) has a horizontal contact upper surface (left side of 21) in the erected position of the balustrade. (claim 28)
It would have been obvious to provide the actuation element described by Nishiyama to the system disclosed by Shindo et al. in order to facilitate the balustrade release via a simple foot motion and fix the balustrade in place firmly during elevator operation.
Regarding claim 26, Shindo et al. in view of Nishiyama discloses the elevator car according to claim 25 but do not specify that the actuation element (as described above - Nishiyama) is arranged below the  arranged at a predetermined spacing of between 10 cm and 30 cm below an axis of rotation of the upper movable part.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to place the actuation element in the specified manner since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  One having ordinary skill in the art would be motivated to locate the actuation element in the specified manner in order to facilitate the balustrade release via a simple foot motion and fix the balustrade in place firmly during elevator operation.
Regarding claim 29, Shindo et al. in view of Nishiyama discloses the elevator car according to Claim 28 wherein the contact upper surface (as described above) of the actuation element (as described has a length, but does not specify that the length is at lease 10 cm.  It would have been an obvious matter of design choice to employ a lever of the specified size since such a modification would have .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/1//2021 have been fully considered but they are not persuasive. On page 9 of the Remarks, Applicant argues providing the preloaded spring of Nishiyama to the system of Shindo et al. would not result in the specified system since Nishiyama does not involve the specified balustrade connection.  Applicants argument is not commensurate with the scope of the rejection.  Nishiyama is used merely to teach the spring loaded connection which may be applied to the balustrade system of Shindo et al. for the reasons specified.  Applicants argument is therefore not persuasive.
  
Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 21, including every structural element recited in the claims, especially, the configuration wherein the balustrade includes a two-part post having a lower post part and an upper post part, the upper post part being pivotably 
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
	Claim 31 is allowed for the reasons identified in the office action dated 2/4/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654